Exhibit 10.1

MASTER AGREEMENT

This Agreement (“Agreement”) is made this 4th day of  April, 2006 by and between
Tower Group, Inc, a Delaware corporation (“TGI”), Tower Insurance Company of New
York (“TICNY”), a New York Corporation, and Tower National Insurance Company
(“TNIC”) a Massachusetts corporation, (collectively “Tower”) and CastlePoint
Holdings, Ltd. (“CPH”), a Bermuda exempted corporation, and CastlePoint
Management Corp., (“CPM”), a Delaware corporation (collectively “CastlePoint”).

RECITALS

WHEREAS, TGI owns Tower Insurance Company of New York (“TICNY”) and Tower
National Insurance Company (“TNIC”),  and has historically underwritten
Brokerage Business, Traditional Program Business, and Specialty Program
Business, as defined below, and would like to enter into a strategic agreement
with CPH, CPM and CastlePoint Reinsurance Company, Ltd.(“CPRe”) and other
subsidiaries that CPH plans to form or acquire as described below; and

WHEREAS, CPH plans to (i) form an intermediate Bermuda company (hereinafter
CastlePoint Bermuda Holdings, Ltd. or “CPBH”), (ii) raise $235 million in
capital to (a) capitalize a reinsurance company subsidiary domiciled in Bermuda
(hereinafter  “CastlePoint Re” or “CPRe”) to be wholly owned by CPBH and (b)
acquire and capitalize one or more property and casualty insurance companies
(hereinafter referred to as “CastlePoint Insurance Companies” or “CPIC”); and


--------------------------------------------------------------------------------


WHEREAS, CPM will enter into a  Program Management Agreement with Tower whereby
CPM will manage the Specialty Program Business and Insurance Risk Sharing
Business on behalf of Tower performing certain services until such time that
pooling agreements, described below, become effective; and

WHEREAS, CPH, after the Effective Time and the licensing and capitalization of
CPRe, plans to cause CPRe to reinsure the Brokerage Business and Traditional
Program Business managed and written by Tower and Specialty Program Business and
Insurance Risk Sharing Business managed by CPM as described below on behalf of
Tower pursuant to certain quota share reinsurance agreements to be entered into
between Tower and CPRe.  Tower shall initially cede to CPRe  30% of its
Brokerage Business and Traditional Program Business (subject to adjustment as
described below) and initially cede 85% of its Specialty Program Business and
Insurance Risk Sharing Business. The Specialty Program Business and Insurance
Risk Sharing Business Quota Share Reinsurance Agreement will be terminated when
the Specialty Program Business Pooling Agreement, as described below, becomes
effective. Additionally,  Tower plans to cede to CPRe a certain percentage
participation in its excess of loss and property catastrophe reinsurance
agreements at terms and conditions to be agreed upon in the future as described
in further detail in this Agreement; and

WHEREAS, CPH, after the Effective Time and acquisition and licensing of CPIC,
plans to cause CPIC to enter into  pooling agreements with Tower whereby (1)
Tower will act as  manager of the  Brokerage Business pool performing certain
insurance company services and both

2


--------------------------------------------------------------------------------


Tower and CPIC plan to share in the underwriting results of this business by
Tower retaining initially 75% and CPIC assuming initially 25% of this business,
(2) Tower will act as manager of the Traditional Program Business pool
performing certain insurance company services and both Tower and CPIC intend to
share in the underwriting results of this business by Tower retaining initially
75% and CPIC assuming initially 25% of this business, and  (3) CPIC will act as
manager of the Specialty Insurance Business pool performing certain insurance
company services and both Tower and CPIC plan to share in the underwriting
results of this business by CPIC retaining initially 85% and Tower assuming
initially 15% of this business; and

WHEREAS, Tower and CastlePoint are desirous of entering into a Service and
Expense Sharing Agreement whereby Tower and CastlePoint provide services to each
other at each other’s request (other than services provided in their respective
role as the manager of the Brokerage Business and Traditional Program Business
and Specialty Program Business under the Program Management Agreement or pooling
agreements) and to provide a method for sharing those expenses as well as
sharing any profits and losses from rendering services to third parties;

NOW THEREFORE, in consideration of the mutual agreements described in this
Agreement, Tower and CastlePoint agree as follows:

3


--------------------------------------------------------------------------------


Article I

Purpose and Overview

1.1           Overview               As a result of the contemplated
transactions set forth herein, whereby Tower is the sponsor of, an investor in
and an intended strategic business partner with CastlePoint,  it is intended
that CastlePoint will be an organization that  (a) on fair and reasonable terms,
can provide a stable source of reinsurance to Tower, can provide insurance risk
sharing capability to Tower through pooling, reduce Tower’s costs by sharing
certain expenses and generate fee income for Tower by rendering services to
CPH’s customers and be the manager of Tower’s Specialty Program Business to
permit Tower to concentrate on its Brokerage Business and Traditional Program
Business; (b) can provide Specialty Program Business expertise to Tower and
provide to third party insurance companies similar insurance risk sharing
opportunities and solutions and insurance related services at a fair and
reasonable price; (c) can utilize Tower’s infrastructure as CastlePoint grows to
reduce its initial expenses; and (d) on fair and reasonable terms, can have a
steady source of profitable reinsurance and pooling business from Tower in its
initial years as it establishes itself in the market place.

1.2           Purpose of Agreement.      The purpose of this Agreement is to:

(a)           Ratify and reaffirm all activities taken by Tower and CPH to date
regarding the organization of CPH by Tower, its sponsor.

(b)           Set forth duties and covenants of Tower and CPH regarding the
continued organization of CPH subsequent to the date of this Agreement to
achieve the foregoing business purposes. These duties and covenants involve:

1.             Duties and covenants of CPH to Tower subsequent to the date of
this Agreement but prior to the Effective Time.

4


--------------------------------------------------------------------------------


2.             Duties and covenants of Tower to CPH subsequent to the date of
this Agreement but prior to the Effective Time.

3.             Duties and covenants of Tower to CPH after the Effective Time.

4.             Duties and covenants of CPH to Tower after the Effective Time.

5.             Duties and covenants of Tower and CPH to each other regarding the
establishment of appropriate corporate governance principles to address
conflicts of interest and potential breaches of fiduciary duties by each in
connection with intercompany transactions.

1.3           Agreements Contemplated.               This Agreement contemplates
that to effectuate the business goals set forth herein, the following agreements
will be created between each organization:

(a)           Program Management Agreement between CPM, TICNY and TNIC, in
substantially the form of agreement attached hereto as Exhibit A, to be executed
at the Effective Time;

(b)           Service and Expense Sharing Agreement between CPM, TICNY and TNIC,
in substantially the form of agreement attached hereto as Exhibit B, to be
executed at the Effective Time;

(c)           Quota Share Reinsurance Agreements between CPRe and TICNY and
TNIC: one for Brokerage Business, one for the Traditional Program Business, and
one for the Specialty Program Business and Insurance Risk Sharing Business, in

5


--------------------------------------------------------------------------------


substantially the forms of agreement attached hereto as Exhibits C, D and E, to
be executed at the Effective Time;

(d)           Pooling Agreements between CPIC and TICNY and TNIC: one for the
Brokerage Business, one for the Traditional Program Business and one for the
Specialty Program Business in substantially the forms of agreement attached
hereto as Exhibits F, G and H; and

(e)           Property and casualty excess of loss reinsurance agreements
between TICNY and TNIC and CPRe, to be effective April 1, 2006 for existing
reinsurance agreements of TICNY and TNIC, if permitted by the current third
party reinsurers, and renewals thereof.

It is expressly understood by all parties that the parties will act with
diligence to cause these agreements to become effective as soon as practicable
after the  Effective Time but that some or all of these agreements may require
submission to and approval by various insurance regulators before they can
become effective. Additionally, to accomplish the business purposes of this
Agreement, certain other agreements that will impact both parties will be
developed, such as Program Underwriting Agency Agreements to appoint third party
Program Underwriting Agents, and third party administration agreements.

1.4           Good Faith.            Each party expressly represents and
warrants to the other that it will negotiate and act in good faith to carry out
the intent of this Agreement, including negotiating and entering into any other
agreements that are reasonable and necessary to carry out the intent of the
parties.

6


--------------------------------------------------------------------------------


1.5           Term.     This Agreement shall be effective upon the Effective
Time and shall terminate on the third anniversary of the Effective Time.

Article II.

DEFINITIONS

The following words or terms shall have the following definitions for the
purposes of this Agreement:

“Brokerage Business”  means broad classes of business that are underwritten on
an individual policy basis by an insurance company’s underwriting staff through
retail and wholesale agents and most or all of the services are provided by the
insurance company as part of the overall product offering.

“Effective Time” means the date on which all conditions precedent (such as CPH
raising sufficient capital as contemplated herein and receipt by CPRe of an A-
rating from A. M. Best’s) to make the transactions contemplated herein effective
are satisfied.

“Insurance Risk Sharing Business” means various risk sharing arrangements such
as (i) pooling or sharing of premiums and losses between TICNY initially and
CPIC subsequently and other insurance companies based upon their respective
percentage allocations or (ii) appointing other third party insurance companies
as Program Underwriting Agents and then having those third party insurance
companies assume through reinsurance a portion of the business they produce as
Program Underwriting Agents.

7


--------------------------------------------------------------------------------


“Program Underwriting Agent or Agency” means an insurance intermediary that
aggregates business from retail and general agents and manages business on
behalf of insurance companies, including functions such as risk selection and
underwriting, premium collection, policy form design and client service.

“Program Business” means narrowly defined classes of business that are
underwritten on an individual policy basis by a Program Underwriting Agent on
behalf of insurance companies.

 “Specialty Program Business” means (i) Program Business other than Traditional
Program Business and (ii) Traditional Program Business that Tower elects not to
manage and that CPH elects to manage.

“Traditional Program Business” shall mean blocks of Program Business in excess
of $5 million in gross written premium that Tower has historically
underwritten,  consisting of  non-auto related personal lines and the following
commercial lines of business: retail stores and wholesale trades, commercial and
residential real estate, restaurants,  grocery stores, office and service
industries,  and artisan contractors.

Article III

RATIFICATION AND AFFIRMATION OF ACTIVITIES TO DATE.

3.1           Tower’s Affirmations.        Tower affirms that it is the sponsor
of CPH. As of the date of this Agreement, TGI has caused CPH to be incorporated
in Bermuda and has purchased all of the shares of CPH stock for $15.0 million.
Tower’s sponsorship

8


--------------------------------------------------------------------------------


has further included, but has not been limited to, advancing organizational
expenses of CPH.

3.2           CPH’s Affirmations.   CPH affirms that is has been organized as a
holding company under the laws of Bermuda and that its share capital plus share
premium is currently $15.0 million. CPH affirms that it has made no capital
distributions as of the date of this Agreement but may have paid certain
necessary expenses, as set forth on schedule 3.2 attached hereto. CPH affirms
that it has received approval from the Bermuda Monetary Authority of CPRe’s
incorporation application as a class 3 reinsurer. CPH affirms that it intends to
raise the sum of approximately $250 million, taking into account the existing
contribution of Tower to CPH, to effectuate the business goals described herein.
CPH shall reimburse Tower for organization expenses advanced by Tower as
follows: CPH will reimburse Tower for (1) all reasonable direct external
expenses incurred on behalf of CPH by Tower and (2) a portion of all Tower’s
reasonable direct employee expenses incurred on behalf of CPH by Tower after
January 1, 2006; provided that CPH will not reimburse Tower for direct expenses
incurred for legal, accounting, tax and other professional advice requested by
the TGI board for its benefit.  Such reimbursement may occur either before or
immediately after the Effective Time. CPH further affirms that CPM has been
incorporated as a corporation under the laws of the State of Delaware.

9


--------------------------------------------------------------------------------


Article IV

TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT

4.1           Duties of Tower after Date of this Agreement and Until Effective
Time

(a)           Tower shall continue such activities as are reasonably necessary
to enable CPH to complete the organization of its subsidiaries and raise an
additional $235 million in capital. These activities shall include, but not be
limited to, providing personnel to prepare for and complete organizational and
marketing activities required to be completed prior to the Effective Time,
advancing reasonable and necessary organizational expenses of CPH as requested
by CPH, and providing office space and office services in New York and Bermuda
for necessary CPH activities.

(b)           TICNY shall enter into a Program Management Agreement (Exhibit A)
with CPM at the Effective Date to authorize CPM to manage the Specialty Program
Business and Insurance Risk Sharing Business until CPIC is operational, after
which, CPIC will manage the Specialty Program Business and CPM or CPIC will
manage the Insurance Risk Sharing Business. Tower shall continue to manage the
Brokerage Business and Traditional Program Business. Tower shall further
authorize CPM to appoint small insurers or their affiliates to act as a Program
Underwriting Agent for it as long as those insurers assume part of the risk on
business that they write using Tower’s policies.

(c)           Tower shall continue to write and issue policies for the same type
of business that it now writes, which is Brokerage Business, Traditional Program
Business, Specialty Program Business and Insurance Risk Sharing Business,
subject to

10


--------------------------------------------------------------------------------


prudent business discretion, provided that it may add authority for additional
lines of business and obtain authority to write in additional states.

(d)           Tower shall analyze whether it will need to perform any other
services for CPH than as set forth in the Services and Expense Sharing
Agreement  in connection with the Specialty Program Business and Insurance Risk
Sharing Business after management of such business is transferred to CPM under
the Program Management Agreement and later to CPIC with respect to the Specialty
Program Business after the Specialty Program Business Pooling Agreement becomes
effective. Tower shall notify CPH of the results and cost thereof.

(e)           Tower shall enter into a Service and Expense Sharing Agreement
with CPH whereby Tower will offer insurance company services to CPH to allow CPM
to market unbundled services to CPH’s Program Underwriting Agents and insurance
risk sharing customers. The Agreement will provide that the parties shall share
equally in the profits and losses generated.

4.2           Duties of CPH after Date of this Agreement and Until Effective
Time.

(a)           CPH shall use its best efforts and act in good faith to raise the
capital contemplated herein by April 5, 2006 and receive an indicative rating
from A.M. Best’s of at least “A-”.  Upon the Effective Time, CPH will issue to
Tower warrants of ten year duration exercisable for 1,127,000 common shares of
CPH.  In addition, CPH will reserve an additional 1,735,021 of its shares to be
issued under its Long-Term Equity Compensation Plan with options to purchase
1,126,166 CPH common shares to be

11


--------------------------------------------------------------------------------


granted immediately after the Effective Time to CastlePoint management and
non-employee directors.

(b)           CPM shall use its best efforts to become qualified to do business
in all states in which Tower does business (including any necessary insurance
producer and managing general agency licenses) so that CPM is able to conduct
business as soon as practicable after the Effective Time.

(c)           CPM shall enter into a Program Management Agreement with Tower for
CPM to manage the Specialty Program Business and Insurance Risk Sharing
Business, the policies for which will be issued by Tower until CPIC is
operational.

(d)           CPM shall enter into a Service and Expense Sharing Agreement with
TICNY and TNIC whereby Tower will offer, inter alia, insurance company services
to CPH in order that CPH can market unbundled services through CPM to its
Program Underwriting Agents.

(e)           CPH shall perform all actions necessary and desirable,
specifically including contributing capital in the amount of no less than
$120,000 to CPRe in order for CPRe to be incorporated and obtain its class 3
insurance license prior to the Effective Time, subject to an undertaking not to
write business until fully capitalized.

(f)            CPH shall not expend any funds on any expenses inconsistent with
its pre-Effective Time activities as set forth herein. It shall not declare or
pay any dividends or return any capital to Tower prior to the Effective Time
(but may reimburse it for expenses). Notwithstanding the foregoing, if the
Effective Time has not occurred by April 5, 2006, and Tower remains the sole
shareholder of CPH, then, if so requested by

12


--------------------------------------------------------------------------------


Tower, CPH shall, shall subject to legal requirements and/or restrictions,
return any remaining capital to Tower (after paying all expenses incurred in
connection with the Offering).

(g)           CPH shall, within two weeks after the date of this Agreement,
identify in writing and provide to Tower a list of the current Tower employees
that it wishes to employ.

4.3           Duties of CPH after Effective Time

(a)           Immediately after the Effective Time, CPH will contribute an
additional amount of $156 million to CPBH which will in turn contribute such
amount to CPRe.

(b)           After the Effective Time, CPH will contribute $73 million to CPBH
which will in turn contribute such amount to CPM in order to enable CPM, and CPM
will use its best efforts, to purchase, acquire or otherwise organize and
capitalize one or more property/casualty insurance companies domiciled in a
United States jurisdiction (“CPIC”) that have little or no pre-existing business
or accrued liabilities and that possess the authority to write the same lines of
business that Tower possesses.   To the extent that authority to write
additional lines of business is necessary, CPM will cause CPIC to apply for
authority for those lines as soon as practicable. CPH shall cause CPIC to
commence operations with a capital base of no less than $60 million.

(c)           CPM shall employ the identified former employees of Tower, offer
these employees employee benefit plans, at the minimum, of like kind and quality
to

13


--------------------------------------------------------------------------------


those which they enjoyed as Tower employees, and pay any necessary relocation
expenses for such employees.

(d)           CPM shall begin marketing activities to appoint Program
Underwriting Agents to underwrite Specialty Program Business and Insurance Risk
sharing Business for Tower initially and subsequently for CPIC. CPM shall
prepare the Program Underwriting Agency Agreements used for such appointments,
subject to good faith review by Tower.

(e)           CPH shall cause CPRe to enter into “traditional” quota share
reinsurance agreements with Tower whereby CPRe shall initially assume (i) under
both the Brokerage Business Quota Share Reinsurance Agreement and Traditional
Program Business Quota Share Reinsurance Agreement, 30% of Tower’s net
liabilities (subject to adjustment but in no event to less than 25% of nor more
than 45% of Tower’s net liabilities) less recoveries on its Brokerage Business
and Traditional Program Business and (ii) under the Specialty Program Business
and Insurance Risk Sharing Business Quota Share Agreement, 85% of Tower’s
Specialty Program Business and Insurance Risk Sharing Business (subject to
adjustment but no less than 75% or more than 85% of Tower’s net liabilities less
recoveries for such business). Each of the quota share reinsurance agreements
shall provide that there is a maximum dollar amount that limits the
participation of either Tower or CPH therein to that dollar amount even if the
application of the dollar amount would cause the percentage share to be below
the minimum.  Under the Brokerage Business Quota Share Reinsurance Agreement,
CPH shall cause CPRe shall pay a ceding commission to Tower of 34% until April
1, 2007,

14


--------------------------------------------------------------------------------


that is subject to adjustment thereafter depending upon the net loss ratio of
the business, as more particularly set forth in section 4.5(a) on the Brokerage
Business, and 30 % for both the Specialty Program Business and Insurance Risk
Sharing Business and Traditional Program Business that is subject to adjustment
depending upon the loss ratio of the business, as more particularly set forth in
section 4.5(a).  CPH shall cause CPRe to post collateral, if required, so as to
enable Tower to reflect credit for any such reinsurance on Tower’s statutory
financial statements pursuant to the laws of its various domiciliary states.

(f)            CPH shall cause CPRe to participate as a reinsurer of Tower, if
permitted by the third party reinsurers, in the existing excess of loss
reinsurance agreements with third party reinsurers at an attachment level of
$1,000,000, for the Brokerage Business, Traditional Program Business and
Specialty Program Business.

(g)           If CPM determines that it will require services from Tower and
Tower agrees to provide such services, other than having Tower manage the
Brokerage Business and Traditional Program Business or other than as set forth
in the Services and Expense Sharing Agreement, then CPM will negotiate in good
faith to provide fair and reasonable compensation to Tower for those services.

(h)           As soon as CPIC is authorized to write business, CPH shall cause
CPIC to enter into (1) the Brokerage Business Pooling Agreement with Tower
whereby Tower will continue to manage the Brokerage Business, (2) the
Traditional Program Business Pooling Agreement whereby Tower will continue to
manage the Traditional Program Business, and (3) the Specialty Program Business
Pooling Agreement whereby

15


--------------------------------------------------------------------------------


CPIC will manage the Specialty Program Business Business pool. CPIC will
participate initially (i) in 25% of the Brokerage Business pool and Traditional
Program Business pool but in no event less than 25% of, and no more than 45% of,
both the Brokerage Business and the Traditional program Business and (ii) in 85%
of the Specialty Program Business pool but in no event less than 75% of, and no
more than 85% of, the Specialty Program Business pool. Each of the pooling
agreements shall provide that there is a maximum dollar amount that limits the
participation of either Tower or CPH therein to that dollar amount even if the
application of the dollar amount would cause the percentage share to be below
the minimum. Tower will receive a management fee of 34% for its management of 
the Brokerage Business pool until April 1, 2007 after which it is subject to
adjustment based on loss ratio as more particularly set forth in section 4.5 (b)
below, and Tower will receive a management fee of 30% for its management of the
Traditional Program Business Pool and CPIC will receive a  management fee of 30%
for its management of the Specialty Program Business pool, both of which are
subject to adjustment based on loss ratios of the business as more particularly
set forth in section 4.5(b). In order to effectuate these pooling agreements,
CPM shall (1) assign to CPIC management of the Specialty Program Business and
may transfer its employees to CPIC , along with the employee benefit plans; (2)
cause CPRe to terminate the Specialty Program Business and Insurance Risk
Sharing Business Quota Share Reinsurance Agreement; and (3) cause CPIC to begin,
as soon as is practicable, to underwrite Specialty Program Business for the
Specialty Program Business pool.  CPM may assign to CPIC management of the
Insurance Risk Sharing Business.

16


--------------------------------------------------------------------------------


(i)            CPH shall make and shall cause all its subsidiaries to make
available to Tower, during such time, if any, that CPH is a member of Tower’s
holding company system, all information Tower reasonably believes is necessary
for Tower to file required Holding Company System Act reports, especially forms
B and C, pursuant to the laws of the domiciliary states of Tower and the states
in which it does business.

(j)            CPM shall develop and market insurance risk sharing business
solutions and insurance services to unrelated insurance companies and Program
Underwriting Agents. CPM shall focus on marketing to insurance companies with
less than $100 million in surplus, and Program Underwriting Agents, but CPM
shall not be restricted from selling to any size company. The Insurance Risk
Sharing Business solutions that CPM will offer, subject to market conditions,
include, but are not limited to: (1) traditional quota share reinsurance through
CPRe for both personal and commercial lines with low to moderate hazard risks;
(2) property and casualty excess of loss reinsurance to quota share reinsureds;
(3) pooling agreements with CPIC and Tower; (4) appointment of the third party
insurers as  Program Underwriting Agents for CPIC and Tower with such companies
reinsuring a portion of the risk so written through  quota share or excess of
loss reinsurance; (5) reinsurance of program business and captive insurers; and
(6) insurance services such as  claims services, policy administration and
insurance technology services. CPH shall cause its appropriate subsidiary to
offer these products and services. CPH may also consider making strategic
investments in small property/casualty insurance companies and Program
Underwriting Agents with which it may do business.

17


--------------------------------------------------------------------------------


(k)           CPH shall incorporate and organize CPBH which shall ultimately own
100% of the issued and outstanding shares of CPRe as well as CPM.

4.4           Duties of Tower after Effective Time

(a)           Tower shall immediately transfer sufficient employees of Tower to
CPM, as directed by CPM, to enable CPM to commence conducting the activities
contemplated herein.

(b)           Tower shall continue to issue policies for both the Brokerage
Business and Traditional Program Business and, subject to direction from and
management by CPM, Specialty Program Business and Insurance Risk Sharing
Business until such time that CPIC can lawfully issue policies for the Specialty
Program Business and Insurance Risk Sharing Business and CPIC indicates to Tower
that it will do so. Thereafter, Tower shall manage both the Brokerage Business
and Traditional Program Business pools and Tower shall enter into a pooling
agreement with CPIC whereby CPIC will manage the Specialty Program Business
pool. The Insurance Risk Sharing Business will not be pooled. With respect to
the Traditional Program Business pool and the Specialty Program Business pool,
the participating companies, including Tower, will authorize the applicable pool
manager to appoint small insurers or their affiliates to act as Program
Underwriting Agents  using the policies issued by these participating companies
on the condition that such small insurers participate as a reinsurer on the
Program Business that they underwrite.

18


--------------------------------------------------------------------------------


(c)           Tower shall continue to (i) write for the Brokerage Business and
Traditional Program Business the lines and classes of business it has
historically written and (ii) write the substantial portion of its business in
the State of New York. The proportion of Tower’s business written outside the
State of New York shall not exceed 25% of Tower’s gross written premium in any
twelve month period ending on the anniversary date of the applicable quota share
reinsurance agreement or pooling agreement. If Tower materially changes the
Brokerage Business or Traditional Program Business, without the consent of CPRe
or CPIC, as applicable, from what Tower has historically written, or exceeds the
foregoing geographical limitations, CPRe or CPIC may, in their discretion, elect
to decline reinsurance coverage of such business from coverage under the
Brokerage Business and Traditional Program Business Quota Share Reinsurance
Agreements or elect to treat such business as not Brokerage Business or
Traditional Program Business under the Brokerage Business Pooling Agreement or
Traditional Program Business Pooling Agreement for any current period and
exclude it from coverage under those quota share agreements and pooling
agreements on a prospective basis. In such situation, Tower may reinsure such
business with any reinsurer of its choice.

(d)           Once CPRe is authorized as a reinsurer and Tower is permitted to
reflect credit for reinsurance ceded to it, Tower shall enter into the quota
share reinsurance agreements with CPRe, to be effective the later of April 1, 
2006 or the capitalization and licensing of CPRe, for CPRe to reinsure both the
Brokerage Business and Traditional Program Business and Specialty Program
Business and Insurance Risk

19


--------------------------------------------------------------------------------


Sharing Business issued by Tower. Both the Brokerage Business Quota Share
Reinsurance Agreement and the Traditional Program Business Quota Share
Reinsurance Agreement shall provide that Tower will (i) cede initially 30% of
its net liabilities less recoveries on its Brokerage Business and Traditional
Program Business but that such percentage may be adjusted every 6 months
provided that it shall never cede less than 25% of and no more than 45% of its
net liabilities less recoveries on the Brokerage Business or Traditional Program
Business. The Specialty Program Business and Insurance Risk Sharing Business
Quota Share Agreement shall provide that Tower shall cede initially 85% of the
Specialty Program and Insurance Risk Sharing Business to CPRe, (subject to
adjustment but in no event less than 75% and no more than 85% of Tower’s net
liabilities). Each of the quota share reinsurance agreements shall provide that
there is a maximum dollar amount that limits the participation of either Tower
or CPH therein to that dollar amount even if the application of the dollar
amount would cause the percentage share to be below the minimum. Tower shall
receive an initial ceding commission of  (i) 34% until April 1, 2007 with
respect to the Brokerage Business and (ii) 30% with respect to both the
Specialty Program Business and Insurance Risk Sharing Business and Traditional
Program Business, provided that the ceding commission for the Brokerage
Business, the Specialty Program Business, Insurance Risk Sharing Business and
the Traditional Program Business is subject to adjustment depending upon the
loss ratio of the business, as more particularly set forth in section 4.5 (a).
The ceding commission may also be adjusted in good faith by the parties subject
to section 4.5(a)

20


--------------------------------------------------------------------------------


hereof if the regulatory authorities will not approve the agreement with that
commission level.

(e)           Tower shall use its best efforts to have the existing reinsurers
consent to permit CPRe to participate as a reinsurer of Tower in the existing
property and casualty excess of loss reinsurance agreements with third party
reinsurers at an attachment level of $1,000,000 for the Brokerage Business,
Traditional Program Business and Specialty Program Business. Tower shall offer
to CPRe the right of first refusal to participate in any property and casualty
excess of loss reinsurance programs sought by Tower.

(f)            Once CPIC may lawfully write business in a jurisdiction where
Tower writes policies, Tower shall enter into three or more pooling agreements
with CPIC. Tower shall enter into the (1) Brokerage Business Pooling Agreement
and (2) Traditional Program Business Pooling Agreement, under both of which
Tower will manage the Brokerage Business and Traditional Program Business pools
and (3) the Specialty Program Business pool under which CPIC will manage the
Specialty Program Business pool. Tower’s participation in the Brokerage Business
pool and in the Traditional Program Business pool will initially be 75% each of
the Brokerage Business pool and Traditional Program Business pool, but Tower
shall have discretion to adjust that participation to no less than 55% and no
more than 75% of the Brokerage Business pool and Traditional Program Business
pool. Tower’s participation percentages in the Specialty Program Business pool
will be initially 15% of the Specialty Program Business, but CPIC shall have
discretion to adjust that participation to no less than 15% and no

21


--------------------------------------------------------------------------------


more than 25% of the Specialty Program Business pool. Each of the pooling
agreements shall provide that there is a maximum dollar amount that limits the
participation of either Tower or CPH therein to that dollar amount even if the
application of the dollar amount would cause the percentage share to be below
the minimum. Tower, as manager of the Brokerage Business pool, will receive a
provisional management fee of 34% until April 1, 2007, subject to adjustment
thereafter based on loss ratio of the business, and, as manager of the
Traditional Program Business pool, will receive a provisional management fee of
30% that may be adjusted based upon the net loss ratio of that business, and
CPIC, as manager of the Specialty Program Business pool, will receive a
provisional management fee of 30% that may be adjusted based upon the net loss
ratio of that business.  Each pool participant will deduct from the management
fee paid to the pool manager the actual direct expenses charged to their company
by the pool manager, including actual commissions paid to agents or brokers, the
difference between actual premium taxes; actual fees and assessments for boards,
bureaus, associations and industry and residual market facilities (BB&T) related
to policy or accident years as applicable and a provisional 3% for BB&T; and any
other underwriting expenses allocated to the pool participant by the pool
manager, or other expenses as may, from time to time, be agreed by the parties.
The management fee for all three pools shall be adjusted based on loss ratios of
the business, as more particularly set forth in section 4.5(b). The management
fee shall be adjusted in good faith by the parties subject to section 4.5(b)
hereof if the applicable regulatory authorities will not approve the treaty with
that commission level.

22


--------------------------------------------------------------------------------


(g)           Tower, after the three pools are operational, shall continue to
reinsure the Brokerage Business and Traditional Program Business with CPRe
through the Brokerage Business Quota Share Reinsurance Agreement and Traditional
Program Business Quota Share Reinsurance Agreement subject to their terms. The
Specialty Program and Insurance Risk Sharing Business Quota Share Reinsurance
Agreement shall be terminated.

(h)           CPIC shall issue policies for the  Specialty Program Business that
Tower has been issuing and Tower shall have CPRe be the reinsurer under, all or
part of, an assumed quota share reinsurance agreement whereby Tower currently
assumes business from Accident Insurance Company if the reinsured so consents.

(i)            TICNY shall enter into the Service and Expense Sharing Agreement
with CPM to share costs and share fee income that results from providing
insurance services to third party insurers and Program Underwriting Agents.

(j)            Tower shall not sell, give, transfer, or alienate any of the
shares it acquires in CPH for a period of six months after the Effective Time,
unless required to do so by a regulatory authority having jurisdiction over it.

(k)           Tower, as lead company in the holding company system, shall
undertake to prepare and make all filings, specifically including all Form Ds,
that are necessary in order to obtain any required regulatory approval of the
intercompany transactions set forth herein; provided, however, that if any
agreement relating to a proposed intercompany transaction is able to be filed
prior to the Effective Time, it may be filed prior to the Effective Time.

23


--------------------------------------------------------------------------------


(l)            Tower shall determine whether it wants to underwrite a
Traditional Program Business submission in the Traditional Program Business pool
after diligently reviewing the data submitted to it. Tower, in consultation with
CPM, shall establish reasonable guidelines for how it will and evaluate and
process such submissions.

4.5           Material terms of the Agreements contemplated hereby

(a)           The quota share reinsurance agreements between Tower and CPRe
shall be “traditional” quota share agreements whereby risk is transferred to
CPRe and shall provide for ceding commissions of 34% for the Brokerage Business
and 30% for both the Traditional Program Business and Specialty Program Business
and Insurance Risk Sharing Business.

The ceding commission for the Brokerage Business may be adjusted on and after
April 1, 2007. The ceding commission shall increase nine-tenths of a percentage
point for every point by which the net loss ratio is below 61% up to a maximum
ceding commission of 36%, and decrease nine-tenths of a percentage point by
which the net loss ratio is above 61%, subject to a minimum ceding commission of
31%, as follows.

Net Loss Ratio

 

Ceding Commission

 

 

 

 

 

64.33% or higher

 

31.0

%

64

 

31.3

 

63

 

32.2

 

62

 

33.1

 

61

 

34.0

 

60

 

34.9

 

59

 

35.8

 

58.78 or lower

 

36.0

 

 

24


--------------------------------------------------------------------------------


The ceding commissions for both the Traditional Program Business and the
Specialty Program Business and Insurance Risk Sharing Business shall be adjusted
on each sixth month anniversary of the effective date of the reinsurance
agreement. The ceding commission shall increase nine-tenths of a percentage
point for every point by which the net loss ratio is below 63% up to a maximum
ceding commission of 36%, as follows:

Net Loss Ratio

 

Ceding Commission

 

 

 

 

 

63% or higher

 

30.0

%

62

 

30.9

 

61

 

31.8

 

60

 

32.7

 

59

 

33.6

 

58

 

34.5

 

57

 

35.4

 

56.33 or lower

 

36.0

 

 

However, in the event that regulatory authorities do not approve an intercompany
transaction containing these ceding commissions, the quota share reinsurance
agreements shall require Tower and CPRe to use their best good faith efforts to
structure the transaction for the ceding company to cede premiums to CPRe in
order that the Net Loss Ratio plus ceding commission equals 95% for the
Brokerage Business and 93% for each of the Traditional Program Business and
Specialty Program Business and Insurance Risk Sharing Business.

25


--------------------------------------------------------------------------------


(b)           The three pooling agreements between Tower and CPIC for (i) the
Brokerage Business (ii) Traditional Program Business and (iii) the Specialty
Program Business shall provide for management fees to the manager of 34% for the
Brokerage Business and 30% for each of the Traditional Program Business and
Specialty Program Business.  The management fees will be reduced by actual
direct expenses charged to their company by the pool manager, including actual
commissions paid to agents or brokers, the difference between actual premium
taxes; actual fees and assessments for boards, bureaus, associations and
industry and residual market facilities (BB&T) related to policy or accident
years as applicable and a provisional 3% for BB&T; and any other underwriting
expenses allocated to the pool participant by the pool manager, or other
expenses as may, from time to time, be agreed by the parties. The management fee
for the Brokerage Business shall be adjusted based on net loss ratio of the
business covered. The management fee percentage for the Brokerage Business shall
be 34% (which shall be applied during each year as to premium written during
such year) which shall be adjusted on and after April 1, 2007. The management
fee percentage shall increase nine-tenths of a point for every point by which
the net loss ratio is below 61% up to a maximum management fee of 36% and
decrease nine-tenths of a point for every point by which the net loss ratio
exceeds 61%, subject to a minimum of 31%, as follows:

Net Loss Ratio

 

Management Fee Percentage

 

 

 

 

 

64.33% or higher

 

31.0

%

64

 

31.3

 

63

 

32.2

 

62

 

33.1

 

61

 

34.0

 

60

 

34.9

 

59

 

35.8

 

58.78 or lower

 

36.0

 

 

26


--------------------------------------------------------------------------------


The management fee percentage for the Traditional Program Business pool and
Specialty Program Business pool shall be increased by nine-tenths of a
percentage point for each percentage point that the net loss ratio is less than
63%, subject to a maximum fee percentage of 36%, as follows:

Net Loss ratio

 

Management Fee Percentage

 

 

 

 

 

63% or higher

 

30.0

%

62

 

30.9

 

61

 

31.8

 

60

 

32.7

 

59

 

33.6

 

58

 

34.5

 

57

 

35.4

 

56.33 or lower

 

36.0

 

 

Within sixty (60) days following the end of each year, the applicable pool
manager shall calculate the net loss ratio for each year that remains open and
shall forward copies of such calculations to the other pool participants.  The
participating companies will settle amounts due within ten (10) days
thereafter.  The net loss ratio for each year shall be deemed to be finalized
six (6) years following the close of such year or at any time before six (6)
years by mutual agreement of the participating companies.

However, in recognition that regulatory authorities may not approve an
intercompany transaction containing these management fees, this Agreement shall
provide for an alternate calculation. In the event that management fees set
forth

27


--------------------------------------------------------------------------------


above are modified for any reasons, including at the request of any insurance
departments in the various states where Tower and CPIC are domiciled, the
participating companies shall use their best good faith effort to structure the
transaction for the participating companies in order that the sum of the net
loss ratio plus management fees equals 95% for the Brokerage Business pool and
93% for the Specialty Program Business pool and Traditional Program Business
pool.

The pooling agreements shall further provide that the pool manager of each pool
shall negotiate, obtain and maintain such pool reinsurance as it deems
appropriate, including property and casualty excess of loss reinsurance and
property catastrophe excess of loss reinsurance from third party reinsurers,
with respect to the liabilities of each pool, which reinsurance shall inure to
the benefit of the participating companies according to their respective pooling
percentages. The property catastrophe excess of loss reinsurance purchased by
the pool manager may provide for up to approximately 10% of the combined surplus
of Tower and CPIC to be retained by the pool prior to reinsurance by third party
reinsurers (“Pooled Retention”). A participating company may also, in its
discretion, require the pool manager to increase the Pooled Retention by an
additional amount of up to 10% of the surplus of CPRe provided that the pool
manager purchases reinsurance for such additional Pooled Retention from CPRe. In
addition, for the first 12 months of the Brokerage Business Pooling Agreement,
Tower shall reimburse CPIC for the property catastrophe excess of loss
reinsurance premium paid by CPIC to protect CPIC’s net exposure to the Pooled
Retention that is in excess of

28


--------------------------------------------------------------------------------


an amount equal to the product of $10 million multiplied by CPIC’s percentage
participation in the Brokerage Business pool.

(c)           Any property and casualty excess of loss reinsurance agreements
between Tower and CPRe shall contain a right of first refusal for CPRe to
participate as a reinsurer of Tower in any future property and casualty excess
of loss reinsurance agreements.

(d)           The Program Management Agreement between Tower and CPM and the
Specialty Program Business Pooling Agreement between Tower and CPIC shall
provide that CPM or CPIC, as applicable, shall conduct marketing activities on
behalf of Tower and is authorized by Tower to appoint Program Underwriting
Agents to write program business for it. Under those agreements, initially CPM
and then CPIC, with respect to the Specialty Program Business, shall manage and
control the Program Underwriting Agent’s business issued by Tower and shall be
responsible to Tower for any losses resulting from gross malfeasance or gross
misfeasance of a Program Underwriting Agent.

(e)           The Service and Expense Sharing Agreement shall provide a method
for compensating Tower if it provides services to CPM or CPIC other than
services rendered in connection with its management of the Brokerage Business
and Traditional Program Business pool.  It may include necessary office space in
Tower’s offices. Similarly, that agreement shall specify a method for
compensating CPM or CPIC for services rendered to Tower other than for services
related to its management of the Specialty Program Business pool and Insurance
Risk Sharing Business. That agreement

29


--------------------------------------------------------------------------------


shall also provide for the equal sharing of profits and losses from any services
rendered to third parties.

(f)            Tower and CPH further recognize that other agreements between the
two organizations may be reasonable and necessary to effectuate the consummation
of the transactions contemplated hereby and the realization of the business
goals. Tower and CPH shall negotiate in good faith to create fair and reasonable
agreements between the two organizations.

4.6           Corporate Governance Considerations

(a)           Both Tower and CPH are committed to good corporate governance,
compliance with Securities and Exchange Commission  and stock exchange listing
requirements, adherence to the applicable governing corporate laws, and
satisfaction of state regulatory laws regarding insurance company structure and
related party transactions. Tower and CPH have  each adopted Corporate
Governance Guidelines. CPH has established an audit committee, a compensation
committee and a corporate governance and nominating committee, each which must
be comprised solely of independent directors as that term is defined in the
NASDAQ Stock Market, Inc., the stock exchange on which Tower is currently
listed. CPH has also established an executive committee which need not be
comprised of independent directors. Each committee has adopted a charter. CPH
may establish such other committees of the board that the board deems
appropriate. CPH has also adopted a Code of Business Conduct and Ethics.

(b)           Both Tower and CPH further recognize that because Tower is a
sponsor of CPH, because after the Effective Time Tower will own up to 15% of
CPH’s

30


--------------------------------------------------------------------------------


issued and outstanding shares on a fully diluted basis and CPH will likely have
to be reported in Tower’s holding company system act filings, and because Tower
and CPH will share members of management and board of directors, activities of
each that impact the other will attract special scrutiny from interested parties
and demand special scrutiny from Tower’s and CPH’s management and boards of
directors. Accordingly, both CPH and Tower have adopted various rigorous
internal processes and procedures to prevent violations of the duty of loyalty
owed to each organization, to address conflicts of interest that may arise
between the two organizations and related parties (i.e., members of the board of
directors and management and large shareholders), and to ensure that
transactions between the two organizations and their related parties are fair
and reasonable to both. No independent director of CPH shall beneficially own
any securities of Tower Group, Inc. or any of its subsidiaries.

(c)           The charter of CPH’s audit committee shall provide that any
transaction to which Tower and CPH are parties or involve related parties must
be reviewed and approved by a majority of the members of the audit committee
prior to any agreement becoming effective. Likewise, any transaction to which
Tower and CPH are parties or involve related parties must be reviewed and
approved by a majority of the independent directors of Tower. Each committee
charter shall provide that the committee may retain at company expense such
experts as the committee believes necessary, including attorneys, accountants,
and actuaries, to help the committee evaluate whether the proposed transaction
is fair and reasonable.

31


--------------------------------------------------------------------------------


(d)           Each organization shall further require that business
opportunities that arise will be pursued by the company whose expected
activities as set forth in this Agreement are most similar, unless the audit
committee of each approves that the other organization pursue that business for
sound reasons such as financial resources, geography, technical expertise and
licensing. To the extent that a new business opportunity is not similar, the
audit committee of each shall agree in good faith which organization shall
pursue that opportunity, again based on the aforementioned factors.

(e)           The transactions accomplished to date between Tower and CPH as
described herein have been approved by both the audit committee of CPH and a
committee comprised of solely the independent directors of the Tower board and
the transactions contemplated herein between Tower and CPH to occur after the
date of this Agreement will be similarly approved.

Article V

INFORMATION

5.1           Disclosure            Tower has or shall have, as soon as
practicable, but in any event by the date of this Agreement (unless another date
otherwise be specified herein), delivered or caused to be delivered to CPH true,
correct and complete copies of the documents listed on Schedule 5.1 (“Disclosure
Schedule”) (all such documents and the Disclosure Schedule, together with the
information, data and other materials being provided, obtained by or furnished
to CPH or its representatives pursuant to or in connection with this

32


--------------------------------------------------------------------------------


Agreement, including those delivered or provided prior to the date hereof, being
herein collectively referred to as the “Disclosure Documents”).

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF TOWER

Notwithstanding any independent investigation or verification undertaken by CPH
or its representatives, Tower hereby represents and warrants to CPH the
following:

6.1           Organization and Corporate Power.

(a)           TICNY is a corporation duly organized, validly existing and in
good standing under the laws of the State of New York having all corporate power
and authority necessary to own its property and operate its businesses as now
conducted.  It has all corporate power, authority and legal right necessary to
execute and deliver this Agreement and, subject to receipt of the regulatory
actions, approvals and consents described in Section 6.8 hereof, to perform and
carry out the transactions contemplated hereby pursuant to the terms and
conditions of this Agreement.

(b)           TNIC is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Massachusetts having all
corporate power and authority necessary to own its property and operate its
businesses as now conducted.  It has all corporate power, authority and legal
right necessary to execute and deliver this Agreement and, subject to receipt of
the regulatory actions, approvals and

33


--------------------------------------------------------------------------------


consents described in Section 6.8 hereof, to perform and carry out the
transactions contemplated hereby pursuant to the terms and conditions of this
Agreement.

(c)           TGI is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware having all corporate power and
authority necessary to own its property and operate its businesses as now
conducted.  It has all corporate power, authority and legal right necessary to
execute and deliver this Agreement, and, subject to receipt of the regulatory
actions, approvals and consents described in Section 6.8 hereof, to perform and
carry out the transactions contemplated hereby pursuant to the terms and
conditions of this Agreement.

6.2           Authorization and Effect.  This Agreement and the performance of
the actions provided for herein have been duly and validly authorized by all
necessary corporate action on the part of TGI, TICNY and TNIC, including
approval by a majority of a committee consisting entirely of independent
directors. This Agreement has been executed and delivered by duly authorized and
acting officers of TGI, TNIC and TICNY, and assuming the due authorization,
execution and delivery of this Agreement by CPH, constitutes a legal, valid and
binding obligation of TGI, TICNY, and TNIC, enforceable in accordance with its
terms subject to (i) laws relating to bankruptcy, fraudulent conveyances,
reorganization, liquidation, moratorium and other similar laws affecting
creditor’s rights generally, (ii) general principles of equity (regardless
whether enforceability is considered in a proceeding in equity or at law), (iii)
standards of commercial reasonableness and good faith, (iv) public policy and
(v) concepts of comity. Other than for the regulatory actions, approvals and
consents referred to in Section 6.8 hereof, no authorization or approval from

34


--------------------------------------------------------------------------------


any party, governmental agency, public or quasi-public body or authority of the
United States, any state thereof, is necessary for the due execution and
delivery by TGI, TICNY and TNIC of this Agreement, or for the validity or
enforceability of all the provisions of this Agreement against TGI, TICNY and
TNIC or for the transfer of the business contemplated by this Agreement to CPH,
or any other action on the part of the, TGI, TICNY and TNIC or any affiliate of
Tower, contemplated by this agreement.

6.3           Financial Statements. The Statutory Financial Statements and
Interim Statutory Financial Statements of Tower, and other financial
information, including those indicating that Tower has generated an average loss
ratio of 60% for the three years ending December 31, 2005, delivered or to be
delivered to CPH by Tower are, and, in the case of those delivered subsequent to
the date hereof, will be true, correct and complete in all material respects,
and fairly present the financial, operational and other positions of Tower as of
the dates indicated.  The Statutory Financial Statements and Interim Statutory
Financial Statements, and such other statutory financial information, have been
prepared in conformity with accounting practices prescribed or permitted by the
insurance departments of New York and Massachusetts, and fairly present all the
information therein included in accordance with such basis of accounting.  The
consolidated balance sheets of Tower and its subsidiaries  and the related
consolidated statements of income and net income, changes in stockholders’
equity and cash flow have been prepared in conformity with accounting principles
generally accepted in the United States, and fairly present all the information
included therein in accordance with such basis of accounting. There has been no
material adverse change in the operation or condition, financial or otherwise,
of Tower from that set

35


--------------------------------------------------------------------------------


forth in the audited Statutory Financial Statements as of and for the three
years ended December 31, 2005,  or the audited financial statements included in
Tower’s public filings with the United States Securities and Exchange
Commission..  For the purposes of this Section 6.3 “material adverse change”
shall mean a net adverse change of $150,000 or greater.

6.4           Litigation and Investigations.   (a) There are no actions, suits,
proceedings,  claims, investigations or examinations, pending or threatened (or
any basis therefor known to Tower) against or affecting the contemplated
transactions; (b) there are no unsatisfied judgments, orders, writs, decrees,
injunctions or the like issued by any court, governmental authority or
administrative body, domestic or foreign, against or affecting the contemplated
transactions; and (c) to the best of Tower’s knowledge there are no existing
violations by Tower of any federal, state, foreign or local law, regulation or
order which has or could have a materially adverse effect upon the transactions
contemplated by this transaction.

6.5           Conduct of Business.  Between September 30, 2005 and the date of
this Agreement, Tower has conducted its business only in the usual and ordinary
course consistent with past practices, and since that date there has not been
any material, adverse change to its business.

6.6           Brokerage.  Tower and its respective officers, directors,
employees, agents or representatives, has not employed any broker, finder or
agent, or entered into any agreement with any person to pay a brokerage fee,
allowance or commission on account of or in respect to this agreement or the
transactions contemplated hereby.

6.7           Full Disclosure.  None of the Disclosure Documents, as defined in

36


--------------------------------------------------------------------------------


Section 5.1, and as set forth in Schedule 5.1, nor any certificate, report,
statement or memorandum made or to be made or furnished or to be furnished to
CPH in connection with the negotiation and consummation of the transfer by Tower
to CPH of the business contemplated by this Agreement, including those
documents, materials, disclosures and listings set forth in Schedule 5.1, nor
any representation or warranty of Tower contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements contained therein or herein not misleading.  To
the knowledge of each of the officers of Tower, Tower has disclosed to CPH all
known or reasonably foreseeable material risks and liabilities relating to its
operations which are relevant to the transactions contemplated by this
Agreement.  The Disclosure Documents are and will be accurate and complete in
all material respects. The information provided to CPH and set forth on Schedule
5.1 on the (i) historical results of Tower’s insurance segment for the three
years ended December 31, 2005, (ii) the average gross loss ratio for Tower’s
Brokerage Business and Traditional Program Business for the three years ended
December 31, 2005, and (iii) Tower’s gross written premiums and ceded gross
premiums assumed by reinsurers in its insurance segment for the three years
ended December 31, 2005 is true, accurate and complete.

6.8           Regulatory Approvals.  Except for consents and approvals of
various intercompany transactions which may be required by the laws of the
States of New York and Massachusetts, no consent, approval or authorization of,
or declaration, filing or registration with, any governmental or regulatory
authority is required in connection with the execution and delivery of this
Agreement and the consummation of the transactions

37


--------------------------------------------------------------------------------


contemplated by this Agreement.  Tower is not aware of any reason why all
consents, approvals and authorizations required to permit the performance of the
transactions as contemplated herein would not be obtained.


ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF CPH

Notwithstanding any independent investigation or verification undertaken by
Tower or its representatives, CPH hereby represents and warrants to Tower the
following:

7.1           Organization and Corporate Power.  CPH is a corporation duly
organized, validly existing and in good standing under the laws of  Bermuda
having all corporate power and authority necessary to own its property and
operate its businesses as now conducted.  It has all corporate power, authority
and legal right necessary to execute and deliver this Agreement and, subject to
receipt of the regulatory actions, approvals and consents described in Section 
7.6 hereof, to perform and carry out the transactions contemplated hereby
pursuant to the terms and conditions of this Agreement.

7.2           Authorization and Effect.  This Agreement and the performance of
the actions provided for herein have been duly and validly authorized by all
necessary corporate action on the part of CPH, including approval by a majority
of members of the Audit Committee which consists entirely of independent
directors.  This Agreement has been executed and delivered by duly authorized
and acting officers of CPH, and assuming the due authorization, execution and
delivery of this Agreement by Tower, constitutes a legal, valid

38


--------------------------------------------------------------------------------


and binding obligation of CPH  enforceable in accordance with its terms, subject
to (i) laws relating to bankruptcy, fraudulent conveyances, reorganization,
liquidation, moratorium and other similar laws affecting creditor’s rights
generally, (ii) general principles of equity (regardless whether enforceability
is considered in a proceeding in equity or at law), (iii) standards of
commercial reasonableness and good faith, (iv) public policy and (v) concepts of
comity.

7.3           Organization and Corporate Power.  CPM is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware having all corporate power and authority necessary to own its property
and operate its businesses as now conducted.  It has all corporate power,
authority and legal right necessary to execute and deliver this Agreement and,
subject to receipt of the regulatory actions, approvals and consents described
in Section  7.6 hereof, to perform and carry out the transactions contemplated
hereby pursuant to the terms and conditions of this Agreement.

7.4           Authorization and Effect.  This Agreement and the performance of
the actions provided for herein have been duly and validly authorized by all
necessary corporate action on the part of CPM.  This Agreement has been executed
and delivered by duly authorized and acting officers of CPM, and assuming the
due authorization, execution and delivery of this Agreement by Tower,
constitutes a legal, valid and binding obligation of CPM enforceable in
accordance with its terms, subject to (i) laws relating to bankruptcy,
fraudulent conveyances, reorganization, liquidation, moratorium and other
similar laws affecting creditor’s rights generally, (ii) general principles of
equity (regardless whether

39


--------------------------------------------------------------------------------


enforceability is considered in a proceeding in equity or at law), (iii)
standards of commercial reasonableness and good faith, (iv) public policy and
(v) concepts of comity.

7.5           Litigation and Investigations.   (a) There are no actions, suits,
proceedings,  claims, investigations or examinations, pending or threatened (or
any basis therefor known to CPH) against or affecting the contemplated
transactions; (b) there are no unsatisfied judgments, orders, writs, decrees,
injunctions or the like issued by any court, governmental authority or
administrative body, domestic or foreign, against or affecting the contemplated
transactions; and (c) to the best of CPH’s knowledge there are no existing
violations by CPH of any federal, state, foreign or local law, regulation or
order which has or could have a materially adverse effect upon the transactions
contemplated by this Agreement.

7.6           Regulatory Approvals.  Except for the consents and approval of (a)
various intercompany transactions which may be required by (i) the insurance
regulators of the State of New York and Commonwealth of Massachusetts or any
other states, if any, in which TNIC and TICNY are commercially domiciled, or
(ii) the insurance regulators of any states in which CPIC may be domiciled or
does business or in connection with the acquisition of CPIC, and (b) any
registrations or licenses required for CPM and CPRe, no consent, approval or
authorization of, or declaration, filing or registration with, any governmental
or regulatory authority is required by CPH in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby

7.7           Brokerage. Except for its retention of FBR, neither CPH, nor any
of its officers, directors, employees, agents or representatives has employed
any broker, finder or agent, or entered into any agreement with any person to
pay a brokerage fee, commission or

40


--------------------------------------------------------------------------------


allowance on account of or in respect to this Agreement or the transactions
contemplated by this Agreement.

7.8           Material Misstatements and Omissions.  No representation or
warranty made by CPH contained in this Agreement or the exhibits hereto, and
certificates made or furnished, or to be made or furnished hereafter, by CPH or
any officer of CPH pursuant to this Agreement or in connection with the
transactions contemplated hereby, contains any untrue statement of a material
fact or, taken as a whole, omits to state a material fact necessary to make the
representations or warranties contained herein not misleading.

ARTICLE VIII

ADDITIONAL COVENANTS OF THE PARTIES

8.1           Current Information.

(a)           During the term of this Agreement, Tower shall make available
information on the transactions contemplated by this Agreement, as well as to
the status of the regulatory filings, approvals and consents contemplated
herein, and such relevant information as CPH may reasonably request.  Tower will
promptly notify CPH of the occurrence of any event which could materially and
adversely affect a transaction or impact adversely the ability of Tower to
complete the transactions as contemplated herein.

(b)           During the term of this Agreement, CPH shall make available
information on the transactions contemplated by this Agreement, as well as to
the status of the regulatory filings, approvals and consents contemplated
herein, and such relevant

41


--------------------------------------------------------------------------------


information as Tower may reasonably request.  CPH will promptly notify Tower of
the occurrence of any event which could materially and adversely affect a
transaction or impact adversely the ability of CPH complete the transactions as
contemplated herein.

8.2           Regulatory Matters.  The parties hereto will cooperate with each
other in the preparation and submission of those filings and documents necessary
to obtain the permits, consents, approvals and authorizations of governmental
bodies necessary to consummate the transactions contemplated by this Agreement. 
Tower and CPH will furnish the other all information concerning itself and such
other matters and things as may be necessary, prudent or advisable in connection
with any statement or application made by or on behalf of Tower or CPH to any
governmental body in connection with any of the transactions contemplated
herein.

8.3           Further Assurances.  Subject to the terms and conditions hereof,
each of the parties hereto agrees to use all reasonable efforts to take, or
cause to be taken, all actions and to do or cause to be done all things
necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement as
expeditiously as possible.  If at any time further action is necessary or
desirable to carry out the purposes of this Agreement, the proper officers and
directors of the parties hereto shall take all such reasonably necessary action.


8.4           NOTICES TO INSUREDS.  TOWER SHALL FULLY COOPERATE WITH CPH IN
DRAFTING ALL NOTICES TO POLICYHOLDERS AND INSURANCE AGENTS OF TOWER REQUIRED BY
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WHICH NOTICES SHALL BE DRAFTED
TO THE REASONABLE SATISFACTION OF CPH.  TOWER SHALL PROVIDE TO CPH AS SOON AS
POSSIBLE AFTER EXECUTION OF

42


--------------------------------------------------------------------------------



THIS AGREEMENT, BUT NO LATER THAN ONE-HUNDRED-AND-TWENTY (120) DAYS PRIOR TO
RENEWAL, WITH RESPECT TO ALL ITS POLICYHOLDERS FOR WHOM CPH SHALL HAVE AN
OBLIGATION TO ISSUE RENEWAL POLICIES:  1) ALL INDIVIDUAL POLICYHOLDER DATA, AND
2) INFORMATION ABOUT EVERY INSURANCE AGENCY WITH IN-FORCE EXPOSURES WITH TOWER
DURING THE TERM OF THIS AGREEMENT INCLUDING NAME, ADDRESS, CONTRACTS AND
COMMISSION RATES.


8.5           TOWER’S ACTIONS RELATING TO INSURANCE POLICIES TRANSFERRED.
BECAUSE TRANSFERS OF POLICIES BETWEEN CARRIERS ARE OFTEN SUBJECT TO REGULATORY
REVIEW, TOWER SHALL DURING THE TERM OF THIS AGREEMENT, SUBJECT TO ANY
MODIFICATIONS TO SUCH OBLIGATIONS AS MAY BE CONSENTED TO BY TOWER AND CPH:  (1)
DELIVER APPROPRIATE NOTICES TO ALL BOARDS, BUREAUS, AND ASSOCIATIONS, AS MAY BE
REQUIRED OR APPROPRIATE, THAT TOWER WILL NO LONGER WRITE CERTAIN INSURANCE
PRODUCTS; (2) FORWARD TO CPH WITHIN TEN (10) DAYS OF RECEIPT ANY PREMIUM PAYMENT
RECEIVED BY TOWER RELATING TO A RENEWAL POLICY ISSUED BY CPH; (3)  NOTIFY CPH AS
SOON AS POSSIBLE OF ANY NOTICE RELATING TO A POLICY ISSUED BY TOWER, INCLUDING
WITHOUT LIMITATION NOTICE OF A CLAIM OR CHANGE IN COVERAGE OR CONDITIONS, THAT
IS RECEIVED BY TOWER; (4) CONTINUE TO PROVIDE ALL SERVICES NECESSARY OR
APPROPRIATE RELATING TO ALL POLICIES ISSUED BY TOWER, INCLUDING WITHOUT
LIMITATION POLICY PROCESSING, ISSUANCE OF ENDORSEMENTS, BILLING, AND ADJUSTMENT
OF CLAIMS; AND (5) COOPERATE FULLY AND IN GOOD FAITH WITH CPH IN ORDER TO
ACHIEVE THE TIMELY AND EFFICIENT IMPLEMENTATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT IN COMPLIANCE WITH APPLICABLE LAW.


8.6           CPH’S ACTIONS RELATING TO INSURANCE POLICIES TRANSFERRED. BECAUSE
TRANSFERS OF POLICIES BETWEEN CARRIERS ARE OFTEN SUBJECT TO REGULATORY REVIEW,
CPH SHALL DURING THE TERM OF THIS AGREEMENT, SUBJECT TO ANY MODIFICATIONS TO
SUCH OBLIGATIONS AS

43


--------------------------------------------------------------------------------



MAY BE CONSENTED TO BY CPH AND TOWER: (1) CAUSE A JOINT LETTER FROM TOWER AND
CPH TO BE ISSUED AT LEAST NINETY (90) DAYS PRIOR TO ITS EXPIRATION (OR SUCH
EARLIER TIME AS MAY BE REQUIRED BY THE APPLICABLE REGULATORY AUTHORITY) TO EACH
HOLDER OF A POLICY TRANSFERRED TO CPH FOR THE PURPOSE OF EXPLAINING THE IMPACT
OF THE TRANSFER ON SUCH POLICYHOLDER; (2) CAUSE AN OFFICIAL NON-RENEWAL NOTICE
ON BEHALF OF TOWER, TO BE ISSUED, AT LEAST SIXTY (60) DAYS PRIOR TO POLICY
EXPIRATION, TO EACH HOLDER OF A POLICY TRANSFERRED TO CPH ; (3) CAUSE AN OFFER
OF RENEWAL COVERAGE BY  CPIC TO BE ISSUED TO TRANSFERRED POLICIES AT LEAST SIXTY
(60) DAYS PRIOR TO POLICY EXPIRATION; (4) NOTIFY TOWER AS SOON AS POSSIBLE OF
ANY NOTICE RELATING TO A POLICY ISSUED BY TOWER, INCLUDING WITHOUT LIMITATION
NOTICE OF A CLAIM OR CHANGE IN COVERAGE OR CONDITIONS THAT IS RECEIVED BY CPH;
(5) PROVIDE ALL SERVICES NECESSARY OR APPROPRIATE RELATING TO ALL POLICIES
ISSUED BY CPH IN CONNECTION WITH THE TRANSFER, INCLUDING WITHOUT LIMITATION
POLICY PROCESSING, ISSUANCE OF ENDORSEMENTS, BILLING, AND ADJUSTMENT OF CLAIMS;
AND (6) COOPERATE FULLY AND IN GOOD FAITH WITH TOWER IN ORDER TO ACHIEVE THE
TIMELY AND EFFICIENT IMPLEMENTATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT IN COMPLIANCE WITH APPLICABLE LAW.


8.7           ACCESS TO RECORDS.  EACH PARTY TO THIS AGREEMENT WILL PROMPTLY
PROVIDE ACCESS TO RELEVANT BOOKS, RECORDS, OR DOCUMENTS IN ITS POSSESSION OR
CONTROL AS REASONABLY REQUESTED BY ANOTHER PARTY FOR THE PURPOSE OF IMPLEMENTING
THE TRANSACTIONS CONTEMPLATED HEREIN, AND CARRYING OUT THE PROVISIONS OF THIS
AGREEMENT.


8.8           CONDUCT OF BUSINESS.  FROM THE DATE HEREOF TO THE DATE OF THE LAST
RENEWAL, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TOWER:

44


--------------------------------------------------------------------------------


(a)           Except as specifically contemplated by this Agreement, shall
conduct its business only in the ordinary and regular course of business
consistent with past practices;

(b)           in conducting its business, shall not take, or permit others to
take, any actions which are reasonably likely to result in any materially
adverse change in the written premiums of the business upon which the parties
have based the transactions contemplated herein, including, without limitation,
Tower’s Specialty Program Business and assumed reinsurance agreements that
CastlePoint will manage; and

(c)           promptly inform CPH in writing upon becoming aware of any material
breach of or change in the representations and warranties contained in or made
pursuant to or in connection with this Agreement;

ARTICLE IX

CONDITIONS TO CONSUMMATION OF TRANSACTIONS

9.1           General Conditions.  The obligations of the parties to complete
the various transactions contemplated by this Agreement shall be subject to the
satisfaction of the following terms and conditions, except as otherwise
specifically provided herein:

(a)           receipt of all necessary regulatory approvals, without material or
substantial qualification or condition, as are required to consummate a
transaction contemplated hereby (except where the failure to obtain any such
approval would not render the transaction contemplated hereby illegal or
otherwise deprive either party of the

45


--------------------------------------------------------------------------------


material benefits of this Agreement or be materially inconsistent with the
conditions set forth above), and such shall remain in full force and effect, and
all statutory waiting periods in respect thereof shall have expired;

(b)           neither Tower nor CPH shall be subject to any order, decree or
injunction of a court or agency of competent jurisdiction which enjoins or
prohibits the consummation of any transaction contemplated hereby, nor shall
there be pending a suit or proceeding by any governmental authority which seeks
injunctive or other relief in connection with any of the transactions
contemplated hereby.

9.2           Conditions to the Obligations of CPH.  The obligation of CPH under
this Agreement to execute each transaction contemplated hereby is subject to the
satisfaction, or waiver by CPH, of the following conditions:

(a)           the obligations of Tower required to be performed pursuant to the
terms of this Agreement shall have been duly performed and complied with in all
respects;

(b)           the representations and warranties of Tower contained in this
Agreement shall be true and correct in all respects as of the effective date of
each transaction contemplated hereby as though made at and as of such date; and

(c)           the receipt by CPH, in form and substance satisfactory to its
counsel, of the following:

(i)            a certificate executed by a Vice President of Tower to the effect
that:

46


--------------------------------------------------------------------------------


A.        the representations and warranties made herein by Tower are true and
correct on and as of the effective date of the transaction with the same effect
as though made on and as of such date;

B.         Tower has performed and complied in all material respects with the
agreements, conditions, terms and undertakings required to be performed and
complied with by them prior to or on the effective date of the transaction;

C.         none of the documents described in  Schedule 5.1 or any Disclosure
Document, except as authorized in writing by CPH, shall have been amended,
repealed or rescinded and all such documents remain in full force and effect on
and as of the effective date of the transaction;

D.        Tower has performed and complied with all conditions precedent to
CPH’s obligations;

(ii)     a certificate executed by a Vice President of Tower that there shall
not, on the effective date of the transaction exist any pending or threatened
litigation pertaining to this Agreement or the transactions contemplated hereby;
and

(iii)    a certificate executed by a Vice President of Tower on the effective
date of each transaction contemplated hereby to the effect that there has not
been a material adverse change in Tower’s operation or condition (financial or
otherwise) since the date of this Agreement.

9.3           Conditions to the Obligations of Tower.  The obligations of Tower
under this Agreement shall be subject to the satisfaction or waiver by Tower at
the effective date of each transaction contemplated hereby of the following
conditions:

47


--------------------------------------------------------------------------------


(a)           That the obligations of CPH required to be performed by it at or
prior to the effective date of the transaction pursuant to the terms of this
Agreement shall have been duly performed and complied with in all material
respects;

(b)           The representations and warranties of CPH contained in this
Agreement are true and correct in all respects as of the effective date of the
transaction as though made at and as of such date; and

(c)           The receipt by Tower, in a form and substance satisfactory to its
counsel, of the following:

(i)      A certificate executed by the President of CPH to the effect that the
representations and warranties made herein by CPH are true and correct on and as
of the effective date of the transaction with the same effect as though made on
and as of such date and that;

A.        CPH has performed and complied in all material respects with the
agreements, conditions, terms and undertakings required to be performed and
complied with by CPH prior to or on the effective date of the transaction; and

B.         CPH has performed and complied with all conditions precedent to
Tower’s obligations;

(ii)     A certificate executed by the President or Senior Vice President of CPH
that there shall not, on the effective date of the transaction exist any pending
or threatened litigation pertaining to this Agreement or the transactions
contemplated hereby.

48


--------------------------------------------------------------------------------


ARTICLE X

TERMINATION, AMENDMENT AND WAIVER

10.1         Termination.  This Agreement may be terminated at any time prior to
its expiration:

(a)           by the written consent of Tower and CPH;

(b)           by CPH if there shall have been any material misrepresentation in
this Agreement by Tower or any material breach of any covenant of Tower
hereunder and such breach shall not have been remedied after receipt by Tower of
notice in writing from CPH specifying the nature of the breach and requesting
such be remedied;

(c)           by Tower if there shall have been any material misrepresentation
in this Agreement by CPH or any material breach of a covenant of CPH hereunder
and such breach shall not have been remedied after receipt by CPH of notice in
writing from Tower specifying the nature of the breach and requesting such be
remedied; and

(d)           by either Tower or CPH if the capital as contemplated herein is
not raised within six months from date of this Agreement, and (i) the party
seeking to terminate has performed all of its obligations, and (ii) the other
party has not performed its obligations.

10.2         Effect of Termination.  In the event that this Agreement is
terminated as provided in Section 10.1 above, this Agreement shall forthwith
become void (other than this Section 10.2, and sections 11.1, 12.1 through 12.3,
and 12.5 through 12.15, hereof which shall remain in full force and effect) and
there shall be no further liability on the part of Tower or CPH.  Nothing
contained in this Section 10.2 shall relieve any party hereto from liability for
its breach of this Agreement.

49


--------------------------------------------------------------------------------


10.3         Amendment, Extension and Waiver.  At any time during the term of
this Agreement, the parties hereto may: (a) amend this Agreement, (b) extend the
time for the performance of any of the obligations or other acts of the other
parties hereto, (c) waive any inaccuracies in the representations and warranties
herein or in any document delivered pursuant hereto, or (d) waive compliance
with any of the agreements or conditions herein except where waiver of such
condition would result in a violation of law.  This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the parties
hereto.  Any agreement on the part of a party hereto to any extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such party, but such waiver or failure to insist on strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

ARTICLE XI

INDEMNIFICATION

11.1         Indemnification.  Each party to this Agreement shall indemnify any
other party against, and hold it harmless from, all losses, damages, and
liabilities incurred by such party arising from any material breach of any
representation or warranty made herein or of any material failure to fulfill its
obligations as set forth in this Agreement by the party against which such
indemnification is sought.  All representations and warranties and
indemnification obligations made in this Agreement shall survive the
implementation of the transactions contemplated hereby.

50


--------------------------------------------------------------------------------


ARTICLE XII

MISCELLANEOUS

12.1         Expenses.  All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.

12.2         Notices.  All notices or other communications required to be given
hereunder shall be in writing and delivered personally or mailed by prepaid
registered or certified mail (return receipt requested) or by telegram or
telefax to the following addresses:

(a)           If to CPH

Joel Weiner

Sr. Vice-President

CastlePoint Holdings, Ltd

Clarendon House

2 Church Street

Hamilton, Bermuda

With a copy to:

Baker & Mckenzie LLP

1114 Avenue of the Americas

New York, New York 10016

Attention: Roslyn Tom

(b)                                 If to Tower:

Steven Fauth, Esq.

Sr VP, General Counsel & Secretary

Tower Group, Inc.

120 Broadway

New York, New York

51


--------------------------------------------------------------------------------


12.3         Parties in Interest.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

12.4         Survival of Covenants, Representations and Warranties.  The
representations and warranties contained herein shall survive throughout the
course of the transactions contemplated hereby and may be enforced by the
parties hereto.  The covenants shall survive according to their individual
terms.

12.5         Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
each of which shall be deemed an original.

12.6         Headings.  The article and section headings used in this agreement
have been inserted for convenience of reference only and shall not be construed
to affect the meaning or interpretation of any provision, term or condition
hereof.

12.7         Jurisdiction.  This Agreement shall be construed and enforced in
accordance with the laws and decisions of the State of New York without giving
effect to the principles of conflicts of laws thereof.

12.8         Entire Agreement; Modification.  This Agreement  represents the
entire agreement between the parties and supersedes all prior written or oral
agreements relating to the transactions contemplated hereby, provided, however,
that this Section does not prohibit Tower from completing and updating any
Schedules during the term of this Agreement.

52


--------------------------------------------------------------------------------


12.9         Severability of Invalid Provision.  If any one or more covenants or
agreements provided in this Agreement should be contrary to law, then such
covenant or covenants, agreement or agreements shall be null and void and shall
in no way affect the validity of the other provisions of this Agreement.

12.10       Assignment of Agreement.  This Agreement may not be assigned without
the written consent of all parties to it.  This Agreement shall insure to the
benefit of, and be binding upon, the successors of each party.  This Agreement
shall be for the sole benefit of the parties to this Agreement and their
respective heirs, successors, assigns and legal representatives and is not
intended, nor shall be construed, to give any person, other than the parties
hereto and their respective heirs, successors, assigns and legal
representatives, any legal or equitable right, remedy or claim hereunder.

12.11       Waiver.  No party to this Agreement shall be deemed to have waived
any rights or remedies under this Agreement unless such waiver is expressly made
in writing and signed by such party.  No delay or omission by any party in
exercising any such right or remedy shall operate as a waiver of such right or
remedy.

12.12       Arbitration and Venue.

(a)           Any dispute, contest or claim arising among the parties out of or
under this Agreement shall be finally determined by arbitration conducted in the
State of New York within 50 miles of New York City, provided that each party
shall retain its right to commence an action to obtain specific performance or
other equitable relief with

53


--------------------------------------------------------------------------------


respect to a breach or threatened breach of this Agreement or with respect to
any matter arising out of or under this Agreement.  The party seeking
arbitration shall give written notice thereof to the other party.  If CPH and
Tower are unable to resolve the dispute within ten (10) days of the giving of
such notice of arbitration, they shall then promptly mutually select an
arbitrator who shall be experienced in insurance and reinsurance to resolve the
dispute, provided that if they failed to do so within thirty (30) days after the
giving of the notice of arbitration, either party may apply to the nearest
office of the American Arbitration Association for the appointment of the
arbitrator.  The arbitrator so designated shall resolve the matter in dispute
within sixty (60) days after such designation, or as soon thereafter as
possible, by means of a written decision.  Any such resolution shall be final
and binding upon the parties.  In making his or her determination, the
arbitrator shall not subtract from, add to, or otherwise modify any of the
provisions of this Agreement.  Each party may, at its own expenses, be
represented by counsel and employ expert witnesses in any such arbitration. Each
party shall share equally the arbitrator’s fees and expenses.  The arbitration
shall be held in accordance with the rules of the American Arbitration
Association, except as otherwise specifically provided in this Agreement.

(b)           All suits, actions and other proceedings arising out of or under
this Agreement  shall be brought exclusively in the state or federal courts in
the State of New York, and for this purpose, each party hereby consents to the
personal jurisdiction of such courts and waives any defense or claim based upon
improper venue or an inconvenient

54


--------------------------------------------------------------------------------


forum.  Nothing in this subsection (b) shall expand the right of any party to
bring such a suit, action or other proceeding pursuant to subsection (a) above.

12.15       Press Releases. In the event that any party desires to issue a press
release describing any or all of the transactions contemplated hereby, the party
desiring to issue such release shall consult in good faith with the other party
hereto with respect to the form and substance of such release prior to the
public dissemination thereof.

[Next pages are signature pages]

55


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties to this Agreement have caused it to be executed
by their respective undersigned officers, each thereunto duly authorized,

Tower Group, Inc.

 

 

 

By

/s/ Francis Colalucci

 

 

Name: Francis Colalucci

 

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

Tower Insurance Company of New York

 

 

 

By

/s/ Francis Colalucci

 

 

Name: Francis Colalucci

 

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

Tower National Insurance Company

 

 

 

By

/s/ Francis Colalucci

 

 

Name: Francis Colalucci

 

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

CastlePoint Holdings, Ltd

 

 

 

By

/s/ Joel S. Weiner

 

 

Name: Joel S. Weiner

 

Title: Senior Vice President and Chief Financial Officer

 

 

CastlePoint Management Corp.

 

 

 

By

/s/ James Dulligan

 

 

Name: James Dulligan

 

Title: Vice President and Controller

 

 

56


--------------------------------------------------------------------------------